DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al., KR 2008-0107758.
Cho et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber having a space therein and configured to process a target object loaded into the space by plasma generated in the space; a gas supply unit configured to supply a processing gas into the space of the chamber; a high frequency antenna having a plurality of lines 200/210/220 adjacent to each other and configured to 
Concerning claim 9, Cho et al. further discloses that a distance between the two holders is greater than a distance between the first and second adjacent lines in the high frequency antenna (see, for example, fig. 6).
Regarding claim 10, it should further be noted that the two holders of the apparatus of Cho et al. include a first holder holding only the first adjacent line 210 and a second holder holding only the second adjacent line 220, the first holder and the second holder are placed at different positions in an extension direction of the first .

Claim(s) 1, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi et al., JP 2003-124191.
Yamaguchi et al. shows the invention as claimed including a plasma processing apparatus comprising: a chamber having a space therein and configured to process a target object 8 loaded into the space by plasma generated in the space; a gas supply unit 6 configured to supply a processing gas into the space of the chamber; a high frequency antenna 2 having a plurality of lines adjacent to each other and configured to generate the plasma in the space by an induced electric field generated in the space by a current flowing in the lines, the plurality of lines adjacent to each other including a first adjacent line (line adjacent to the outer line) which is adjacent to a second adjacent line (outer line) to provide first and second adjacent lines; and a plurality of holders 12 configured to hold the lines of the high frequency antenna, wherein the holders are arranged on the respective lines of the high frequency antenna such that the adjacent holders are spaced from each other by a gap of a predetermined distance or more; wherein each of the holders holds only one of the lines and the holders correspondingly hold the adjacent lines in a direction away from a center of the high frequency antenna, and wherein two holders correspondingly hold the first and second adjacent lines at different positions in the direction away from the center of the high frequency antenna, the two holders hold the first and second adjacent lines at different 
With respect to claim 6, Yamaguchi et al. further discloses, a plurality of support members (the support members above the holders 12) configured to correspondingly support the plurality of holders 12; a dielectric plate 5 forming an upper portion of the chamber; and a shield member 10 provided to cover the high frequency antenna disposed above the dielectric plate, and each of the support members is provided for a predetermined number of holders and supports the predetermined number of holders with respect to at least one of the dielectric plate and the shield member (see, fig. 1 and its description).
Regarding claim 10, it should further be noted that the two holders of the apparatus of Yamaguchi et al. include a first holder holding only the first adjacent line 210 and a second holder holding only the second adjacent line 220, the first holder and the second holder are placed at different positions in an extension direction of the first adjacent line and the second adjacent line; and the first holder is positioned between the center of the high frequency antenna and the second holder (see, for example, fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., KR 2008-0107758 in view of Sasawa, US 2014/0175055 or Long et al., US 2014/0367045 or Kim et al., US 2004/0149387 or Mihashi et al., JP 2003-124191.
Cho et al. is applied as above and further discloses that the high frequency antenna is a planar coil in which the lines are wound in a substantially circular shape. Cho et al. does not expressly disclose that the circular shape is a circular spiral shape, however, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the coil is significant. Additionally, Sasawa discloses a high 
With respect to claim 4, it should be noted that in the apparatus of Cho et al. modified by Sasawa or Long et al. or Kim et al., the holders correspondingly hold the adjacent lines in a diametrical direction of the high frequency antenna having a substantially circular outer shape, and the two holders correspondingly holding the first and second adjacent lines at different positions in the diametrical direction, and hold the first and second adjacent lines at different positions in a circumferential direction of the high frequency antenna

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al., KR 2008-0107758 in view of Sasawa, US 2014/0175055 or Yamaguchi et al., JP 2003-124191.
Cho et al. is applied as above and further discloses a plurality of support members 227 configured to correspondingly support the plurality of holders, but does not expressly disclose the claimed dielectric plate/shield member/support members arrangement. Sasawa discloses, in the embodiment of fig. 6, a plurality of holders (the holders directly coupled to the antenna lines 160A-160I) supported by a plurality of support members (the members above the holders); a dielectric plate 140 forming an upper portion of the chamber; and a shield member 130 provided to cover the high frequency antenna disposed above the dielectric plate, and each of the support members is provided for a predetermined number of holders and supports the predetermined number of holders with respect to at least one of the dielectric plate and the shield member (see, fig. 6 and its description). Yamaguchi et al. discloses, a plurality of holders 12 supported by a plurality of support members (the members above the holders 12); a dielectric plate 5 forming an upper portion of the chamber; and a shield member 10 provided to cover the high frequency antenna disposed above the dielectric plate, and each of the support members is provided for a predetermined number of holders and supports the predetermined number of holders with respect to at least one of the dielectric plate and the shield member (see, fig. 1 and its description).  Therefore, in view of these disclosures, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Cho et al. as to comprise the claimed plurality of support members/dielectric plate/shield members .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., JP 2003-124191 in view of Sasawa, US 2014/0175055 or Long et al., US 2014/0367045 or Kim et al., US 2004/0149387 or Cho et al., KR 2008-0107758.
Yamaguchi et al. is applied as above and further discloses that the high frequency antenna is a coil in which the lines are wound in a substantially circular spiral shape. Yamaguchi et al. does not expressly disclose that the coil is planar, however, the configuration of the claimed coil is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the coil is significant. Additionally, Sasawa discloses a high frequency planar coil antenna having lines wound in a substantially circular spiral shape (see, for example, fig. 8 and its description). Also, Long et al. discloses a high frequency planar coil antenna having lines wound in a substantially circular spiral shape (see, for example, figs. 2A-2B and their descriptions). Furthermore, Kim et al. discloses a high frequency planar coil antenna 20/120/220 having lines wound in a substantially circular spiral shape (see, for example, figs. 2 and 4, and their descriptions). Moreover, Cho et al. discloses a high frequency planar coil antenna (see, for example, fig. 6 and its description). Therefore, in view of these disclosures, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coil of Yamaguchi et al. as to have a planar shape because such configuration is known and 
With respect to claim 4, it should be noted that in the apparatus of Yamaguchi et al. modified by Sasawa or Long et al. or Kim et al. or Cho et al., the holders correspondingly hold the adjacent lines in a diametrical direction of the high frequency antenna having a substantially circular outer shape, and the two holders correspondingly holding the first and second adjacent lines at different positions in the diametrical direction, and hold the first and second adjacent lines at different positions in a circumferential direction of the high frequency antenna

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al., JP 2003-124191 in view of Cho et al., KR 2008-0107758.
Yamaguchi et al. is applied as above but does not expressly disclose that a distance between the two holders is greater than a distance between the first and second adjacent lines in the high frequency antenna. However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the distance between the first and second adjacent lines during routine experimentation depending upon, for example, the desired plasma characteristics, and therefore such limitation would not lend patentability to the instant application absent the showing of unexpected results. Additionally, Cho et al. further discloses that a distance between two holders is greater than a distance between the first and second adjacent lines in a high frequency antenna (see, for example, fig. 6). Therefore, in view of this disclosure, it would have been obvious to one having ordinary .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



February 10, 2022